DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/767,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Subsequent the terminal disclaimer filed, the prior art cited of record does not anticipate individually or teach in combination the following limitations:
A luminaire comprising: a housing, a driver mounted on top of or within the housing, and at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, wherein the housing is comprised of a thermally conductive plastic resin and the thermally conductive plastic resin comprises a base resin material and the base resin material is selected from the group consisting of polyvinyl chloride (PVC), polyphenylene sulfide, polyamide (nylon), polycarbonate, Acrylonitrile- Butadiene-Styrene (ABS), Liquid Crystalline Polymer (LCP), thermoplastic elastomer, polyphthalamide, polybutylene terephthalate, and polyarylethereketone, and a combination thereof.

A luminaire comprising: a housing, a driver mounted on top of or within the housing, and at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, wherein the housing is comprised of a thermally conductive plastic resin and the thermally conductive plastic resin comprises a base resin material and the base resin material is selected from the group consisting of polyvinyl chloride (PVC), polyphenylene sulfide, polyamide (nylon), polycarbonate, Acrylonitrile- Butadiene-Styrene (ABS), Liquid Crystalline Polymer (LCP), thermoplastic elastomer, polyphthalamide, polybutylene terephthalate, and polyarylethereketone, and a combination thereof, and wherein the luminaire output is 10,000 plus lumen.
A luminaire comprising: a housing, a driver mounted on top of or within the housing, and at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, wherein the housing is comprised of a thermally conductive plastic resin and the thermally conductive plastic resin comprises a base resin material and the base resin material is selected from the group consisting of polyvinyl chloride (PVC), polyphenylene sulfide, 
A luminaire comprising: a housing, a driver mounted on top of or within the housing, and at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, wherein the housing is comprised of a thermally conductive plastic resin and the thermally conductive plastic resin comprises a base resin material and the base resin material is selected from the group consisting of polyvinyl chloride (PVC), polyphenylene sulfide, polyamide (nylon), polycarbonate, Acrylonitrile- B utadiene-Styrene (ABS), Liquid Crystalline Polymer (LCP), thermoplastic elastomer, polyphthalamide, polybutylene terephthalate, and polyarylethereketone, and a combination thereof, and wherein the luminaire is classified for UL hazardous locations.
A luminaire comprising: a housing having fins located within the housing, a driver mounted on top of or within the housing, a heat sink having interlocking heat sink fins in contact with the housing, at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, a lens, and a lens cover attached to the housing, the lens cover having lens cover fins interlocking with the downward facing heat sink fins of the heat sink, wherein the upward facing heat sink fins are interlocking with the housing fins of the housing, and wherein the housing is comprised of a thermally conductive plastic resin.
A luminaire comprising: a housing having external heat sink fins located thereon, a driver box having a driver box cover, the driver box mounted on top of the housing, and at least one light-emitting diode printed circuit board having a light-emitting diode within the housing, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANABEL TON/Primary Examiner, Art Unit 2875